      Case 4:20-cv-03493 Document 18 Filed on 08/05/21 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 05, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

CRUM & FORSTER SPECIALTY                         §
INSURANCE COMPANY,                               §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §   CIVIL ACTION NO. H-20-3493
                                                 §
CHEMICALS, INC.,                                 §
                                                 §
                       Defendant.                §

                               MEMORANDUM AND OPINION

       The parties cross-move for summary judgment on whether Crum & Forster Specialty

Company owes a duty to defend under the commercial general-liability insurance policies it issued

to Chemicals, Inc., for underlying lawsuits alleging personal injuries from chemical exposures.

Based on the pleadings, record, and applicable law, the court finds a potential for coverage that

triggers the duty to defend. Crum & Forster’s motion, (Docket Entry No. 10), is denied, and

Chemicals’ motion, (Docket Entry No. 12), is granted.

I.     Background

       Several hundred personal-injury lawsuits are consolidated in In re Aqueous Film-Forming

Forms Products Liability Litigation MDL, Civil Action No. 2:18–mm–2873-RMG, pending in the

U.S. District Court for the District of South Carolina. The complaints allege that the injuries from

exposures to toxic substances in aqueous film-forming foams (AFFF) designed, manufactured, and

marketed by several defendants, including Chemicals. The complaints allege that the exposures

occurred during the plaintiffs’ employment as military or civilian firefighters. The complaints do

not allege dates when the plaintiffs were exposed or when they first manifested symptoms.

(Docket Entry No. 12 at 9-10; Docket Entry No. 10-2).
      Case 4:20-cv-03493 Document 18 Filed on 08/05/21 in TXSD Page 2 of 5




       The insurance policies Crum & Forster issued to Chemicals cover bodily injury if the cause

of injury is covered and the injury occurs during the policy period. The primary policies include

the following language:

              *********
              (4) That “bodily injury or “property damage” is caused by an
              “occurrence” that takes place in the “coverage territory”; [and]
              (5) That “bodily injury” or “property damage” first occurs during
              the “policy period. . .”

(Docket Entry No. 10 at 3). This coverage is also subject to Section III, an Additional Condition

that addresses “Continuous or Progressive Damage or Injury”:

              If the date cannot be determined upon which such “bodily injury” .
              . . first occurred[,] . . . then, . . . such “bodily injury”. . . will be
              deemed to have occurred or existed, . . . before the “policy period”.
Id.

       The personal-injury complaints allege that Chemicals was negligent in exposing the

plaintiffs to AFFF and that these occurrences caused bodily injury. The complaints do not allege

dates of exposure or injury. The issue is whether the Additional Condition to coverage is met and

Crum & Forster’s duty to defend Chemicals is triggered.

       Crum & Forster argues that because the personal-injury complaints in the underlying

multidistrict litigation do not allege specific dates of manufacture, sale, exposure, or first

manifestations of illness, the “dates of loss cannot be determined,” and it has no duty to defend

Chemicals in the lawsuits. (Docket Entry No. 10 at 5). The insured, Chemicals, argues that the

complaints in the MDL trigger the duty to defend because the policies do not require that the

underlying complaints allege the specific dates of loss, only that the dates of loss can be

determined. (Docket Entry No. 12 at 10). The insured has the better argument.




                                                 2
       Case 4:20-cv-03493 Document 18 Filed on 08/05/21 in TXSD Page 3 of 5




II.     The Legal Standard for Summary Judgment

        “Summary judgment is appropriate only when ‘the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Shepherd ex rel. Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir. 2019)

(quoting FED. R. CIV. P. 56(a)). In deciding a summary judgment motion, “the evidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his or her favor.”

Waste Mgmt. of La., LLC v. River Birch, Inc., 920 F.3d 958, 972 (5th Cir. 2019) (alterations

omitted) (quoting Tolan v. Cotton, 572 U.S. 650, 656 (2014)). “If the moving party satisfies its

burden to show no genuine dispute of material fact, the burden shifts to the nonmoving party to

show that the motion should not be granted.” Stewart v. Richardson, 2021 WL 1516474, at *1

(S.D. Tex. Apr. 15, 2021) (citing Edwards v. Continental Cas. Co., 841 F.3d 360, 363 (5th Cir.

2016)). The nonmovant must identify specific evidence in the record and articulate how that

evidence supports that party’s claim. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

III.    Analysis

        The insured bears the burden to establish that a claim is within the scope of coverage. State

Farm Lloyds v. Richards, 966 F.3d 389, 393 (5th Cir. 2020). If the insured can do so, the burden

then shifts to the insurer to show that a policy exclusion or limitation applies. Id. “Allegations are

read liberally in favor of the insured.” Gore Design Completions, Ltd. v. Hartford Fire Ins. Co.,

538 F.3d 365, 369 (5th Cir. 2008). To determine whether the duty to defend has been triggered,

the court focuses on the alleged facts of the origin of the damages, not on the legal theories asserted

in the underlying litigation. Guar. Nat’l Ins. Co. v. Azrock Indus., 211 F.3d 239, 242–43 (5th Cir.

2000). The court can “draw inferences from the petition that may lead to a finding of coverage,”




                                                  3
      Case 4:20-cv-03493 Document 18 Filed on 08/05/21 in TXSD Page 4 of 5




Gore Design, 538 F.3d at 369 (quoting Gen. Star Indem. Co. v. Gulf Coast Marine Assocs., 252

S.W.3d 450, 456 (Tex. App.—Houston [14th Dist.] 2008, pet. denied)).

       Chemicals has shown that the claims in the underlying action are potentially within the

policy’s scope of coverage. To survive summary judgment under Texas law, Crum & Forster must

show that dates of alleged damages cannot be determined or that the allegations are not within the

scope of the policy. See Allied Prop. & Cas. Ins. Co. v. Clean N Go, LLC, 290 F. Supp. 3d 619,

623 (E.D. Tex. 2017) (citing cases); Indian Harbor Ins. Co. v. KB Lone Star, Inc., 2012 WL

3866858, at *14 (S.D. Tex. Sept. 5, 2012) (Finding a duty to defend when the insurer “ha[d] not

met its burden to establish as a matter of law that the property damage did not happen during the

policy period.”) Under the Texas default rule, the duty to defend is triggered when the dates of

loss are not alleged but could be determined in future proceedings and could fall within the policy

period. See Lyda Swinerton Builders, Inc. v. Okla. Surety Co., 903 F.3d 435, 447 (5th Cir. 2018);

Indian Harbor, 2012 WL at *14 (“Texas courts have held that a carrier is obligated to defend when

the underlying petitions are silent about the time of the damage.”) (citing Gehan Homes, Ltd. v.

Employers Mut. Cas. Co., 146 S.W.3d 833, 845–46 (Tex. App.-Dallas 2004, pet. denied)).

       Crum & Forster contends that the plain language of the policy shows that the Texas default

rule does not apply. An injury will be deemed to fall outside the policy “[i]f the date cannot be

determined upon which such ‘bodily injury’ . . . first occurred or existed.” (Docket Entry No. 10

at 3). In Texas, an ambiguity in an insurance policy must be construed in favor of the insured.

Pendergest-Holt v. Certain Underwriters at Lloyd’s of London, 600 F.3d 562, 569 (5th Cir. 2010).

Crum & Forster contends that the policy language is unambiguous. Because Crum & Forster did

not unambiguously reserve the right to unilaterally determine whether a date of loss can be

determined, the Texas default rule applies.      The policy stated only that the date can “be



                                                4
      Case 4:20-cv-03493 Document 18 Filed on 08/05/21 in TXSD Page 5 of 5




determined,” not who must make the determination, or that it must be made with no evidence or

opportunity to present it. See Pendergest-Holt, 600 F.3d at 571 (“[I]f an insurer ‘wants the

unilateral right to refuse a payment called for in the policy, the policy should clearly state that

right.’”) (internal citation omitted).

        The facts alleged in the underlying complaints support the potential for coverage. The

policy periods are between 2011 and 2019, (Docket Entry No. 10 at 2), and the underlying

plaintiffs allege exposure and injury from work performed during these periods. (Docket Entry

No. 12 at 5). The allegations support an inference that Chemicals may later present a basis to

determine the dates the exposures or injuries first occurred or existed. The allegations do not show

that the dates of loss “cannot be determined.” As a result, the duty to defend is triggered. Crum

& Forster’s summary judgment motion, (Docket Entry No. 10), is denied; the cross-motion filed

by Chemicals, (Docket Entry No. 12), is granted.

                SIGNED on August 5, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 5
